Citation Nr: 1746169	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  07-27 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability (other than posttraumatic stress disorder (PTSD)).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2011, August 2013, March 2015, and August 2016, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disability (other than PTSD) for additional evidentiary development.  The case has been returned to the Board for appellate review.

In March 2011 and August 2013, the Board remanded the issue of entitlement to service connection for PTSD and in March 2015 the issue was denied on the merits by the Board.  The Veteran appealed the March 2015 Board decision for this issue to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated February 5, 2016 granted the motion and remanded the case to the Board.  In August 2016, the Board remanded the issue pursuant to the JMR and the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's current acquired psychiatric disability (other than PTSD), diagnosed as major depressive disorder (MDD) and unspecified anxiety disorder, is as likely as not attributable to the events and circumstances of his active duty service.

2.  Psychiatric manifestations of the Veteran's claimed PTSD are not clearly distinguishable from his service-connected acquired psychiatric disability. 
CONCLUSIONS OF LAW

1.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for an acquired psychiatric disability (other than PTSD) have been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  As the claimed PTSD encompasses the same symptomatology and cannot be separated from the Veteran's acquired psychiatric disability, the claim for service connection for PTSD is moot.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 4.14, 4.130 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the appeal period, the Veteran has been diagnosed with the following psychiatric disabilities: PTSD (by the May 2017 private examiner and as noted in VA treatment records dated from November 2005 to March 2007); MDD (by the May 2017 private examiner and as noted in VA treatment records dated from December 2008 to December 2009); anxiety disorder not otherwise specified (NOS) (by the April 2011 VA examiner); and unspecified anxiety disorder (by the April 2015 VA examiner).  A diagnosis of PTSD by history was also noted in VA treatment records dated from December 2005 to August 2007.

During the course of the appeal, the Veteran reported the following stressor events during his period of active duty: (1) presence at a men's club in Duc Pho around April 1970 during which another soldier threatened people inside and used his gun to shoot into the ceiling; (2) transport of injured Vietnamese children and their parents to a medical unit in approximately April or May 1970; (3) exposure to wounded veterans given the close proximity of his barracks to the Medivac helicopter pad; and (4) his work as a wireman on the phone system for the entire base which brought him into contact with deceased soldiers at a graves registration building.


Acquired Psychiatric Disability (other than PTSD)

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.

In an April 2015 VA Disability Benefits Questionnaire (DBQ) examination for mental disorders (other than PTSD and eating disorders), the examiner opined "it is less likely as not that the [V]eteran's diagnosed anxiety disorder was incurred in or otherwise etiologically related to his service."  After a review of the claims file and in-person clinical evaluation, the examiner explained the following:

While the [V]eteran had some difficulty coming up with times/dates regarding onset of symptoms, there is no clear evidence that his anxiety problems started when he was in the service, or were caused by something that happened in the service.  He wonders if his first marriage had a lot to do with an increase in his anxiety and life dissatisfaction, since it was a very dysfunctional marriage.  The symptoms he describes are of a generalized nature, such as chronic worry and perhaps catastrophizing.  His treatment notes suggest that he has had a similar tendency for years, and likely is driven by his mild negativistic and obsessive-compulsive personality traits.  If thing[s] are not 'right' in his mind, he gets anxious and irritated.  He articulates that he is slow to trust people [and] is not sure if he 'likes' people in general.  These could easily be explained by mild negativistic personality traits, and not a mental health disorder per se.

On the other hand, in a May 2017 private independent psychological evaluation, the examiner opined "it is more likely than not that the [V]eteran's depression and PTSD are related to service and developed as a result of the traumatic, in-service stressors identified earlier in the report."  It was explained, in part, that VA medical records included "constant indicators of depression, anxiety, and PTSD related to [the Veteran's] Vietnam stressors."  This opinion was provided after a review of the claims file, specifically noting VA psychiatric treatment records by date and the April 2011 and April 2015 VA examination reports, as well as telephone interview with the Veteran. 

With regard to the Veteran's reported in-service stressor events, as noted above, the Board notes that he is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the April 2015 VA and May 2017 private medical opinions are competent and probative medical evidence as it appears both physicians relied on accurate facts and medical history and gave fully articulated opinions that are supported by sound reasoning.  As such, there is both favorable and unfavorable evidence of record that bears on the question of a nexus between the Veteran's acquired psychiatric disability (other than PTSD), diagnosed as MDD and unspecified anxiety disorder, and in-service stressor events.  Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for an acquired psychiatric disability (other than PTSD) have been met.  38 U.S.C.A. §§ 1110, 5107.

PTSD

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 App. 1 (2009).  Additionally, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  Finally, it is important to recognize that the Veteran may not be entitled to be doubly compensated for the same disability.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

Based upon a review of the record, and absent evidence to the contrary, the Board finds that the Veteran's service-connected acquired psychiatric disability and the claimed PTSD are manifested by overlapping symptomatology.  Specifically, in the May 2017 private independent psychological evaluation, the examiner opined that the "symptoms and effects of these conditions [MDD without psychosis, as well as a diagnosis of PTSD] are inextricably intertwined and cannot be separated."  He went on to conclude that "[i]t is at least as likely as not that [the Veteran] has occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and thinking due to his PTSD and MDDD since at least 2005, to the present."

The Board finds that the Veteran's claim of entitlement to service connection for PTSD is moot because the Veteran has already been service-connected for a psychiatric disorder that completely encompasses the manifestations of his currently claimed PTSD.  As discussed above, service connection for an acquired psychiatric disability has been granted.  In a subsequent VA rating decision, the Agency of Original Jurisdiction will assign a disability rating and effective date for the now service-connected acquired psychiatric disability.  Absent evidence of a mental disability with distinct symptomatology from his service-connected acquired psychiatric disability, consideration of service connection for PTSD is not warranted.  Such an action would amount to impermissible pyramiding, and VA is prohibited from awarding disability benefits for two separate diagnoses that produce the same manifestations of a disability.  38 C.F.R. § 4.14

Therefore, the Board finds that the claim of entitlement to service connection for PTSD must be dismissed as moot because service connection has already been established for a psychiatric disorder, classified as an acquired psychiatric disability, and the Veteran will be rated upon the psychiatric symptomatology shown, which cannot be distinguished between his many psychiatric diagnoses.  38 U.S.C.A. § 7105.


ORDER

Service connection for an acquired psychiatric disability (other than PTSD) is granted.

The appeal for service connection for PTSD is dismissed.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


